EXAMINER'S AMENDMENT
This notice of allowability is responsive to the amendment of July 20, 2020, and interview held February 17, 2021. Claims 1, 4-7, 9-12, and 14-21 stand pending. An interview (attached) was held with applicant in which the included Examiner’s Amendment was agreed to place the application into condition for allowance.
Non-Entered RCE – non-consideration of January 29, 2021 proposed amendment
A Request for Continued Examination was filed by applicant on January 29, 2021. This RCE was not entered by the office due to rules under 35 USC 371 being invoked due to lack of presence of some signatures on the oath of August 3, 2016. 
Therefore, the arguments and amendments presented by that submission were not considered in preparation of this notice of allowance, and the examiner’s amendment is made based on the July 20, 2020, version of the claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Diaz on February 18, 2021.

Cancel claims 1, 4-7, 9-11, 20 and 21. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Statement was made during the examiner interview that the combination of Parker and Updike, utilized in rejecting at least claim 12, was improper due to Parker teaching away from inclusion of slots into the top surface thereof, which the rejection stated was an obvious modification. It was noted that Parker taught breakoff of the tab such that no tool could interfere with the head of the bolt to rotate the bolt, thereby making Parker unable to be removed without destruction of the bolt. Updike included holes already present in the head of the bolt, which related to a tool that only some “skilled-person” would have access to, after his tab was broken off. Examiner contended that this was the same basic idea of prevention of tampering with the bolt; applicant argued that having a skilled person be capable of removing the bolt was clearly permitting tampering therewith, by at least some people. After consideration, Examiner agreed with this reasoning, and therefore agreed that it was improper to say that it was obvious to add slots into the Parker since doing so defeated the purpose of Parker. No other art having been discovered which taught or rendered obvious each of the claimed limitations, it was agreed that the claims should be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799